Title: From Thomas Jefferson to James Lyle, 25 November 1795
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Monticello Nov. 25. 1795

Mr. Lindsay Coleman called on me yesterday on the transaction which has been the subject of our two last letters. He says it was a matter of Mr. Wayles’s, and that the note in question was given by Mr. Eppes and myself as executors. I cannot recall to my mind one tittle of what he mentions, and the transaction not relating to my private affairs is the reason I made no entry in my books. I have written the inclosed letter to Mr. Eppes, which will explain to you that it is to be settled with him, and I wish you could write him a line, and inclose him a copy of the note, which may enable him to answer you on the subject.
Mr. R. Harvie and myself are endeavoring to unravel the disputed items which affect my bond to him. They are three.
1768. £25. cash from Kippen & Co. not credited by R.H.
  1772. £19–4–4¾ entered in Walter Mousley’s name.
1775. Sep. 24. an order on R. Anderson for Donald, Scot & Co. for £70. not credited on my bond.
It is probable that the £25. will appear to be chargeable to me. The other two articles we think will still be found in the hands of Mousley, and Donald Scott & Co. However it is not yet settled. I am with great esteem Dear Sir Your friend & servt

Th: Jefferson

